Case 1:19-mj-06086-I\/|PK Document 8 Filed 03/11/19 Page 1 of 4

AO 199A (Rev. 12/11) Order Setting Conditions ofRelease Page l of 4 Pages

 

UNITED STATES DISTRICT COURT

for the
District of Massachusetts

United States of America
v.

Case No. 19-mj-6086-MPK
Eric Tran Thai

 

\/VVVV

Dejéndant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

Ol'l

 

Da!e and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance Bond, if ordered.

Case 1:19-mj-06086-|\/|PK Document 8 Filed 03/11/19 Page 2 of 4

AO l99B (Rev. 121'|]) Additional Conditions ofReiease Page Lof r_¢i»_Pages
ADDITIONAL CONDITIONS OF RELEASE

lT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( / (6) The defendant 1s placed 111 the custod of`:
Person or organization \@X `i'\'"\’_L i
Address (onfy rf above is an organi:att`on)
City and state Tei. No.

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody

signer n ;A;@w/ %i t l /i(i

Ditte '
(><) (7) The defendantmust:

 

 

 

( X ) (a) submit to supervision by and report for supervision to the Pretriai SErViCES ES directed ,
telephone number , no later than
( X ) (b) continue or actively seek entployment.
( ) (c) continue or start an education program.
( X ) (d) surrender any passport to: The OftiCe Of PrObatiOrl & Pretrial SerViCeS
( X ) (e) not obtain a passport or other international travel document.
( >< ) (f) abide by the following restrictions on personal association, residence, ortrave|: Trav€l iS restricted tO NlaSSEChUSE.'ttS

 

Maintain_r_esi;le_nce_and do not move without prior oermission.

( X ) (g) avoid all contact, directly or indirect|y, with any person who is or may be a victim or witness in the investigation or prosecution,

 

 

 

 

including:

( X ) (h) get medical or psychiatric treatment See attachment . T)~ art \ match '_Ag'_‘> §10( "i_:’,/[., 1_-1@ jn(,g\ Q..-i;i`-i go
to whim tr\ mtt€/VWCM\CQ percent 5_ '

( ) (i) return to custody each at o'clock atter being released at o'clock for employment, schooling,

or the following purposes:

 

 

( ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.

) (k) not possess a iirearm, destructive device, or other weapon.

) (l) not use alcohol ( )at all ( )excessive|y.

) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

( ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, andfor any form of prohibited
substance screening ortesting. The defendant must not obstruct, attempt to obstruct, ortamper with the efficiency and accuracy of prohibited
substance screening or testing.

( ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.
( X ) (p) participate in one ofthe following location restriction programs and comply with its requirements us directed.
( ) (i) Curfew. You are restricted to your residence every day( ) from to , or ( ) as
directed by the pretrial services office or supervising officer; or
( X ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; mcdical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services otiice or supervising of`ficer; or .§.`@w\¢ iii -J 1-5 1 f*§,
( )(iii) Home lncarceration. You are restricted to 24-h0ur-a-day lock-down at your residence except for medicai necessities and
court appearances or other activities specifically approved by the court.
( X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
requirements and instructions provided.
( X )You must pay all or part of the cost ofthe program based on your ability to pay as determined by the pretrial services office or
supervising ofticer.

( >< ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, inciuding
nrrcsts, questioning, or traffic stops.

( x ) (s The defendant 1s not to possess any device whose sole purpose is video recording. The defendant must report

~_/

 

tolbeEmbaHon_cheanLdevwesjapame_omeLdmgtnmaLeinbispgssession.

 

Case 1:19-mj-06086-l\/|PK Document 8 Filed 03/11/19 Page 3 of 4

Conditions continued 19-6086-MPK USA v. Thai

Do not have any direct or indirect unsupervised contact with anyone under the age of 18 and do not
frequent or |oiter in any place where children under the age of 18 are likely to congregate, including
schools (to include Boston Latin School), parks, playgrounds, |ibraries, fast food restaurants, etc.

The defendant shall participate in mental health treatment as directed by the Probation Office. The defendant
shall be required to pay for, or contribute to the cost of, the imposed monitoring and/or treatment services
conditions, based on an ability to pay. ln the case of treatment services, third party payment may be used, if
availab|e.

Case 1:19-mj-06086-l\/|PK Document 8 Filed 03/11/19 Page 4 of 4

AO l99C (Rev. 09/08) Advice of Penalties Page 4 of 4 l’ages
ADVICE OF PENAL'I`IES AND SANCTIONS

TO Tl~{E DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment a fine, or both.

While on release, ifyou commit a federal felony offense the punishment is an additional prison term ofnot more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or infonnant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, inforrnant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifieen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted_

Acknowledgment of the Defeudant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. I promise to obey all conditions

of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions set forth above.
I acknowledge that a warrant for my arrest has been signed by an authorized judicial officer and is being held in abeyance. The
warrant may be activated without notice to me if I abscond in Viclit'.ion of the Condit'.ions of my release on electronic monitoring

@z,\

Defena'an.' 's Sr`g)ralzrre

 

Ciry and Srare

Directions to the United States Marshal

( The defendant is ORDERED released afier processing

( The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

al ll ila l<iv)l/tc[/¢"M i§au/a>i-

Judr'ci`al' Oyj`{`cer '.r Sigrtrr!t.'re
Re l m

H€llrjctv\ri

   

Deputy C|er|_<

P:'r`ri!ed name and title

 

DISTRIBU'I`ION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

